DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/21/2022 has been entered, claim 2 is cancelled and claims 11-12 are new, thus claims 1 and 3-12 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a flexible display panel wherein the refractive layer structure comprises: “a first refractive layer comprising a light incident side and a light outgoing side; a second refractive layer comprising a light incident side and a light outgoing side, wherein the light incident side of the second refractive layer is disposed on the light outgoing side of the first refractive layer; and a third refractive layer comprising a light incident side and a light outgoing side, wherein the light incident side of the third refractive layer is disposed on the light outgoing side of the second refractive layer; wherein the refractive index of the first refractive layer is lower than the refractive index of the second refractive layer; and wherein the refractive index of the second refractive layer is lower than the refractive index of the third refractive layer” as recited in claim 1; and  	a flexible display panel wherein the organic light emitting diode layer comprises “a plurality of pixels arranged in an array on the thin film transistor layer; wherein a pixel density of the transparent display area is less than a pixel density of the non-transparent display area; and wherein a pixel size of the transparent display area is less than a pixel size of the non-transparent display area” in combination with the flexible display “comprising at least one set of refractive layer structure” as recited in claim 11. 	 	Claims 3-10 and 12 are also allowed for further limiting and depending upon allowed claims 1 and 11.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892